                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                   Plaintiff,                             4:19CR3067


       vs.
                                                           ORDER
BRANDY LEIGHANN BENNETT,


                   Defendant.




      At the United States Marshal’s unopposed request,

      IT IS ORDERED that:

      (1) Defendant Bennett’s Initial Appearance and Revocation Hearing are
rescheduled to Thursday, January 9, 2020, at 12:00 noon, before the undersigned
Senior United States District Judge, in Courtroom No. 2, United States Courthouse
and Federal Building, 100 Centennial Mall North, Lincoln, Nebraska.

      (2) A Writ of Habeas Corpus Ad Prosequendum shall be issued and the
defendant brought before the court for an Initial Appearance and Revocation
Hearing on this matter.

      Dated this 18th day of December, 2019.
                                           BY THE COURT:


                                           Senior United States District Judge
